
	

114 HR 3649 IH: To amend titles 10, 32, and 37 of the United States Code to authorize the establishment of units of the National Guard in the Commonwealth of the Northern Mariana Islands.
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3649
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. Sablan introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend titles 10, 32, and 37 of the United States Code to authorize the establishment of units of
			 the National Guard in the Commonwealth of the Northern Mariana Islands.
	
	
		1.Establishment of units of the National Guard in the Commonwealth of the Northern Mariana Islands
			(a)Title 32 (National Guard) amendments
 (1)DefinitionsSection 101 of title 32, United States Code, is amended— (A)in paragraph (4), by striking Puerto Rico and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,;
 (B)in paragraph (6), by striking Puerto Rico and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,; and (C)in paragraph (19), by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (2)Branches and organizationsSection 103 of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (3)Units: location; organization; commandSection 104 of title 32, United States Code, is amended—
 (A)in subsection (a), by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,; (B)in subsection (c), by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,; and
 (C)in subsection (d), by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (4)Availability of appropriationsSection 107(b) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (5)Maintenance of other troopsSection 109 of title 32, United States Code, is amended by striking Puerto Rico, each place it appears and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (6)Drug interdiction and counter-drug activitiesSection 112(h)(3) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (7)Enlistment oathSection 304 of title 32, United States Code, is amended by striking or of Puerto Rico and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (8)Adjutants generalSection 314 of title 32, United States Code, is amended by striking Puerto Rico, both places it appears and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (9)Detail of regular membersSection 315 of title 32, United States Code, is amended by striking Puerto Rico, each place it appears and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (10)Termination of appointmentSection 324(b) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (11)Relief from National Guard duty when ordered to active dutySection 325 of title 32, United States Code, is amended— (A)in subsection (a), by striking Puerto Rico, each place it appears and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,; and
 (B)in subsection (b), by striking Puerto Rico and inserting Puerto Rico or the Commonwealth of the Northern Mariana Islands. (12)Composition of courts-martialSection 326 of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (13)Convening authority of courts-martialSection 327(a) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (14)Governor's authoritySection 328(a) of title 32, United States Code, is amended by striking or the Commonwealth of Puerto Rico, and inserting , the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (15)Training generallySection 501(b) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (16)Support of training operations and training missionsSection 502(f)(2)(B)(i) of title 32, United States Code, is amended by striking or the Commonwealth of Puerto Rico and inserting , the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (17)Participation in field exercisesSection 503(b) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (18)National Guard schools and small arms competitionsSection 504(b) of title 32, United States Code, is amended by striking Puerto Rico and inserting , the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (19)Attendance at Army and Air Force schoolsSection 505 of title 32, United States Code, is amended in the first sentence by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (20)National Guard Youth Challenge ProgramSection 509(l)(1) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (21)Issue of suppliesSection 702 of title 32, United States Code, is amended— (A)in subsection (a), by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,; and
 (B)in subsections (b), (c), and (d), by striking Puerto Rico each place it appears and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (22)Purchases of supplies from Army or Air ForceSection 703 of title 32, United States Code, is amended by striking Puerto Rico, both places it appears and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (23)AccountabilitySection 704 of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (24)Property and fiscal officersSection 708 of title 32, United States Code, is amended by striking Puerto Rico, both places it appears and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (25)Employment, use, and status of techniciansSection 709(a)(3)(C) of title 32, United States Code, is amended by striking or the Commonwealth of Puerto Rico and inserting , the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (26)Accountability for property issued to the National GuardSection 710 of title 32, United States Code, is amended by striking Puerto Rico, each place it appears and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (27)Disposition of obsolete or condemned propertySection 711 of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (28)Disposition of proceeds of condemned stores issued to National GuardSection 712(1) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (29)Settlements for property loss, personal injury, or deathSection 715(c) of title 32, United States Code, is amended by striking or Puerto Rico and inserting , the Commonwealth of Puerto Rico, or the Commonwealth of the Northern Mariana Islands. (30)Homeland defense activitiesSection 901(2) of title 32, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
				(b)Title 10 amendments
 (1)DefinitionsSection 101 of title 10, United States Code, is amended— (A)in subsection (c)—
 (i)in paragraph (2), by striking Puerto Rico, and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,; and (ii)in paragraph (4), by striking Puerto Rico, and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,; and
 (B)in subsection (d)(5), by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (2)Militia duty exemptionsSection 312(a)(2) of title 10, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (3)Articles of uniformSection 771a(c) of title 10, United States Code, is amended by striking Puerto Rico, and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (4)Military Powers of AttorneySection 1044b(d) of title 10, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (5)Advance Medical Directives of Members and DependentsSection 1044c(e)(1) of title 10, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (6)Detail of Army National Guard as students, observers, and investigators at educational institutions, industrial plants, and hospitalsSection 4301(c) of title 10, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
				(7)Detail of Air National Guard as students, observers, and investigators at educational institutions,
 industrial plants, and hospitalsSection 9301(c) of title 10, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (8)Definition of State for division ESection 10001 of title 10, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (9)Training of Military technicians (dual status)Section 10216(a)(3)(C) of title 10, United States Code, is amended by striking or the Commonwealth of Puerto Rico and inserting , the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (10)Commissioned officers original appointmentSection 12204(b) of title 10, United States Code, is amended by striking Puerto Rico, and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (11)Detail for organizing, administering, etc., reserve componentsSection 12310 of title 10, United States Code, is amended— (A)in subsection (b)(4), by striking or the Commonwealth of Puerto Rico and inserting , the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,; and
 (B)in subsection (c)(7), by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (12)Standards and qualifications for commissioned officersSection 12642(c) of title 10, United States Code, is amended by striking Puerto Rico, and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
 (13)Facilities for reserve componentsSection 18232(1) of title 10, United States Code, is amended by striking Puerto Rico, and inserting Puerto Rico, the Commonwealth of the Northern Mariana Islands,. (c)Title 37 definitionsSection 101 of title 37, United States Code, is amended—
 (1)in paragraph (7), by striking Puerto Rico, and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,; and (2)in paragraph (9), by striking Puerto Rico, and inserting the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
				
